ORDER

This matter came before the Court on the parties’ Joint Petition for Indefinite Suspension by Consent in the above entitled matter, it is this 14th day of August, 2015;
ORDERED, by the Court of Appeals of Maryland, that the Joint Petition be, and it is hereby GRANTED; and it is further,
ORDERED, that the Respondent, Maria Rebecca Flynn, is hereby indefinitely suspended from the practice of law in the State of Maryland for engaging in professional misconduct involving violations of Maryland Lawyers’ Rules of Professional Conduct 1.1, 1.3, 1.4, 1.5(a), 1.8(a) and (h), 1.15, 1.16(d), 5.3, 7.1(a) and (b), 8.1 and 8.4(a)(c) and (d); Business Occupations and Professions Art., Md.Code Ann. § 10-306 and Md. Rules 16-606.1,16-607 and 16-609; and it is further,
ORDERED, that, the Clerk of the Court shall remove the name of Maria Rebecca Flynn from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial *452tribunals in this State in accordance with Maryland Rule 16-772(d).